DETAILED ACTION

Response to Amendment
The Applicants’ amendment, filed 04/12/2021, was received and entered. As the results, dependent claim 6 was cancelled. Each of independent claims 1 and 11 was added with the limitations of cancelled claim 6. New claims 16-20 were added. Therefore, claims 1-5 and 7-20 are pending in this application at this time.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
 	The prior art of record failed to clearly teach or fairly suggest a combination of features of elements of a user terminal device as well as logical steps of a control method of the user terminal device, particular in the bold portions, recited in and connected to each of the amended independent claims 1 and 11, which are repeatedly stated as followings:
	1.   A user terminal device comprising: 
a display; 
a first communicator configured to communicate with a first external device; 
a second communicator configured to communicate with a second external device; and 
a processor configured to: 

transmit a response for the call request received from the second external device to the first external device through the first communicator, and 
convert call data into Internet Protocol (IP) data when the call data is received from the first external device, and transmit the converted IP data to the second external device through the second communicator, 
 	wherein the same Voice over IP (VoIP) application as that being executing in the user terminal device is executing in the second external device, and the second external device has the same account of a VoIP application which is executing, as the user terminal device, and 
wherein the processor is further configured to: 
determine whether the call request is transmitted to the second external device according to whether the VoIP application is executed, and 
transmit a call response for a phone call between the first external device and the user terminal device to the first external device through the first communicator, when the VoIP application is not executed.

11.   A control method of a user terminal device, the control method comprising:
receiving a call request from a first external device through a first communicator;
determining whether the call request is transmitted to a second external device;

transmitting a response for the call request to the first external device through the first communicator when the response for the call request is received from the second external device through the second communicator;
converting call data into Internet Protocol (IP) data when the call data is received from the first external device through the first communicator; and transmitting the IP data to the second external device through the second communicator, 
wherein the same Voice over IP (VoIP) application as that being executing in the user terminal device is executing in the second external device, and the second external device has the same account of a VoIP application which is executing, as the user terminal device, and 
wherein the control method further comprises: 
determining whether the call request is transmitted to the second external device according to whether the VoIP application is executed; and 
transmitting a call response for a phone call between the first external device and the user terminal device to the first external device through the first communicator, when the VoIP application is not executed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: May 2021